UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1921


ERIC ALAN SANDERS,

                Plaintiff - Appellant,

          v.

FAMILY DOLLAR STORES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      J. Michelle Childs, District
Judge. (0:15-cv-00586-JMC-PJG)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se.   Ronald K. Wray,          II,
GALLIVAN, WHITE & BOYD, PA, Greenville, South Carolina,         for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric   Alan     Sanders       seeks       to    appeal    the     district       court’s

order overruling his objections to the magistrate judge’s order

compelling him to attend a deposition and the magistrate judge’s

order    denying       reconsideration.                  This     court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain     interlocutory           and       collateral     orders,       28     U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                            The orders Sanders

seeks    to    appeal       are      neither          final   orders      nor     appealable

interlocutory        or    collateral        orders.            Accordingly,        we     deny

Sanders’      motion      for   a    transcript          at   government        expense     and

dismiss the appeal for lack of jurisdiction.                             We dispense with

oral    argument       because       the    facts       and     legal    contentions       are

adequately     presented        in    the    materials          before    this    court     and

argument would not aid the decisional process.



                                                                                   DISMISSED




                                                 2